UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 (Commission File No. 001-34429), PAMPA ENERGIA S.A. (PAMPA ENERGY INC.) Argentina (Jurisdiction of incorporation or organization) Ortiz de Ocampo 3302 Building #4 C1425DSR Buenos Aires Argentina (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- .) Buenos Aires, November 11 th , 2010 Results for the nine-month period ended on September 30 th , 2010 Pampa Energía S.A. (Pampa or the Company), announces the results for the nine-month period ended on September 30 th , 2010. Stock Information Buenos Aires Stock Exchange Ticker: PAMP NYSE Ticker: PAM 1 ADS 25 ordinary shares For further information, contact: Ricardo Torres. CEO Mariano Batistella. Responsible for Strategic Planning and Investor Relations Tel +54-11-4809-9500 investor@pampaenergia.com www.pampaenergia.com / ir Pampa Energía S.A., the largest integrated electricity company in Argentina that through its subsidi aries participates in the generation, transmission and distribution of electricity, announces the results for the nine-month period ended on September 30 th , 2010: Consolidated net sales of AR$3,638.3 million, 11.2% greater th an the
